10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:17-cr-00140-DAD-SKO Document 43 Filed 01/24/19 Page 1 of 5

McGREGOR W. SCOTT

United States Attorney tee AB eee
DAVID L. GAPPA | = i nl [= ui
Assistant United States Attorney ™ ue

2500 Tulare Street a j At 94, 2019

Suite 4401 .

Fresno, California 93721 - or
Telephone: (559) 497-4000 : EASTEAN BREE
Facsimile: (559) 497-4099 " appre fn

 

NADIA C, PRINZ

Trial Attorney

USS. Dept. of Justice, Criminal Division

Child Exploitation and Obscenity Section

1400 New York Avenue NW, Suite 600 ‘
Washington, DC 20005

Telephone: (202) 514-3740

Facsimile: (202) 514-1793

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:17-CR-00140 LJO-SKO

Plaintiff, VIOLATIONS: 18 U.S.C. §§ 2251(a) and (e) — Sexual
Exploitation Of Children And Attempt (Five Counts); 18
Vv. U.S.C. § 2252(a) (2) — Receipt And Distribution Of A
Visual Depiction Of A Minor Engaged In Sexually
JACOB ERIC BLANCO, Explicit Conduct And Attempts 18 U.S.C. § 2253 -
Criminal Forfeiture

Defendant.

 

 

COUNT ONE: [1 8 U.S.C. §§ 2251(a) and (e) — Sexual Exploitation of Children and Attempt]

The Grand Jury charges: TH A T
JACOB ERIC BLANCO,

defendant herein, in or about March 2017, in Fresno County, within the State and Eastern District of

California, and elsewhere, knowingly employed, used, persuaded, induced, enticed, and coerced a minor.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:17-cr-00140-DAD-SKO Document 43 Filed 01/24/19 Page 2 of 5

(Confidential Victim 1), a girl who was then less than 12 years old, to engage in any sexually explicit
conduct for the purpose of producing any visual depiction of such conduct, or for the purpose of transmitting
a live visual depiction of such conduct, knowing or having reason to know that the visual depiction would be,
transported or transmitted using any means or facility of interstate or foreign commerce, or in or affecting
interstate or foreign commerce, or that the visual depiction would be produced or transmitted using materials
that had been mailed, shipped, or transported in or affectirig interstate or foreign commerce by any means,
including by computer, and attempted to do so, all in violation of Title 18, United States Code, Sections
2251(a) and (e).
COUNT TWO: [18 U.S.C. §§ 2251(a) and (e) — Sexual Exploitation of Children and Attempt]

The Grand Jury further charges: TH A T

JACOB ERIC BLANCO,

defendant herein, between approximately January 3, 2017, and approximately March 1, 2017, in Fresno
County, within the State and Eastern District of California, and elsewhere, knowingly employed, used,
persuaded, induced, enticed, and coerced two minors (Confidential Victims 2 and 3), girls who were then _
less than 12 years old, to engage in any sexually explicit conduct for the purpose of producing any visual
depiction of such conduct, or for the purpose of transmitting a live visual depiction of such conduct, knowing
or having reason to know that the visual depiction would be transported or transmitted using any means or
facility of interstate or foreign commerce, or in or affecting interstate or foreign commerce, or that the visual
depiction would be produced or transmitted using materials that had been mailed, shipped, or transported in
or affecting interstate or foreign commerce by any means, including by computer, and attempted to do so, all
in violation of Title 18, United States Code, Sections 2251 (a) and (e).
COUNT THREE: [18 U.S.C. §§ 2251(a) and (e) — Sexual Exploitation of Children and Attempt]

The Grand Jury further charges: TH A T |

JACOB ERIC BLANCO, |

defendant herein, on unknown dates beginning in June 2016, through approximately March 15, 2017, in
Fresno County, within the State and Eastern District of California, and elsewhere, knowingly employed,
used, persuaded, induced, enticed, and coerced two minors (Confidential Victim 4, a girl who was then less

than 12 years old, and Confidential Victim 5, a boy who was less than 12 years old), to engage in any

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:17-cr-00140-DAD-SKO Document 43 Filed 01/24/19 Page 3 of 5

sexually explicit conduct for the purpose of producing any visual depiction of such conduct, or for the
purpose of transmitting a live visual depiction of such conduct, knowing or having reason to know that the
visual depiction would be transported or transmitted using any means or facility of interstate or foreign
commerce, or in or affecting interstate or foreign commerce, or that the visual depiction would be produced
or transmitted using-materials that had been mailed, shipped, or transported in or affecting interstate or
foreign commerce by any means, including by computer, and attempted to do so, all in violation of Title 18,
United States Code, Sections 2251(a) and (e).
COUNT FOUR: [18 USC. §§ 2251(a) and (e) — Sexual Exploitation of Children and Attempt]
The Grand Jury further charges: TH A T
| JACOB ERIC BLANCO,
defendant herein, in or about July 2016, in Fresno County, within the State and Eastern District of California,
and elsewhere, knowingly employed, used, persuaded, induced, enticed, and coerced a minor (Confidential
Victim 6), a girl who was then less than 12 years old, to engage in any sexually explicit conduct for the
purpose of producing any visual depiction of such conduct, or for the purpose of transmitting a live visual
depiction of such conduct, knowing or having reason to know that the visual depiction would be transported
or transmitted using any means or facility of interstate or foreign commerce, or in or affecting interstate or
foreign commerce, or that the visual depiction would be produced or transmitted using materials that had
been mailed, shipped, or transported in or affecting interstate or foreign commerce by any means, including
by computer, and attempted to do so, all in violation of Title 18, United States Code, Sections 2251(a) and
(e). | |
COUNT FIVE: [18 U.S.C. §§ 2251(a) and (e) — Sexual Exploitation of Children and Attempt]
The Grand Jury further charges: TH AT -
| JACOB ERIC BLANCO,
defendant herein, from approximately June 2016 through approximately July 2016, in Fresno County, within
the State and Eastern District of California, and elsewhere, knowingly employed, used, persuaded, induced,
enticed, and coerced a minor (Confidential Victim 7), a girl who was then less than 12 years old, to engage in
any sexually explicit conduct for the purpose of producing any visual depiction of such conduct, or for the

purpose of transmitting a live visual depiction of such conduct, knowing or having reason to know that the

 
~ 10

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:17-cr-00140-DAD-SKO Document 43 Filed 01/24/19. Page 4 of 5

visual depiction would be transported or transmitted using any means or facility of interstate or foreign
commerce, or in or affecting interstate or foreign commerce, or that the visual depiction would be produced’
or transmitted using materials that had been mailed, shipped, or transported in or affecting interstate or
foreign commerce by any means, including by computer, and attempted to do so, all in violation of Title 18,

United States Code, Sections 2251(a) and (e).

COUNT SIX: [18 US. C. §§ 2252(a)(2) and (b)(1) — Receipt and Distribution ofa Visual Depiction of a

Minor Engaged in Sexually Explicit Conduct and Attempt]

The Grand Jury further charges: THAT

JACOB ERIC BLANCO,

defendant herein, on or about November 30, 2016, in Fresno County within the State and Eastern District of
California, and elsewhere, did knowingly receive from and distribute to a minor via the internet at least one
visual depiction, the producing of which involved at least one minor engaging in sexually explicit conduct
and which depiction was of such conduct, as defined in Title 18, United States Code, Section 2256, which
depiction had been transported in interstate or foreign commerce, had been sent or received using any means
or facility of interstate or foreign commerce, or which contained materials which had been mailed, shipped,
or transported in interstate or foreign commerce by any means, including by computer, and attempted to do
so, all in violation of Title 18, United States Code, Section 2252(a)(2) and (b)(1).
FORFEITURE ALLEGATION: [18 U.S.C. § 2253 - Criminal Forfeiture]

Upon conviction of one or more of the offenses alleged in Counts One through Six of this Indictment,
defendant Jacob Eric Blanco, shall forfeit to the United States under 18 U.S.C. § 2253, his interest in any and
all matters which contain any visual depiction(s) produced or possessed in violation thereof; any property,
real or personal, constituting or traceable to gross profits or other proceeds the defendant obtained from such
offense(s); and any property, real or personal, used or intended to be used to commit or to promote the
commission of such offense(s) or any property traceable to such property, including but not limited to the
following:

(a) Custom built computer tower, seized from defendant by law enforcement on or about May 5,

2017;

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:17-cr-00140-DAD-SKO Document 43 Filed 01/24/19 Page 5 of 5

(b) Galaxy S7 cellular telephone with serial number 357752071773928, seized from defendant by
law enforcement on or about May 5, 2017; |

(c) Asus Monitor with serial number E8LMTF069631, seized from defendant by law enforcement on
or about May 5, 2017;

(d) Asus Monitor with serial number ESLMTF068204, seized from defendant by law enforcement on

or about May 5, 2017; and
(e) Apple iPad Mini, model A1489, serial number F9FSTRMOFCM9

Under 18 U.S.C. §§ 2253(a)(1), 2253(a)(2), 2253(a)(3), 2253(b), and 21 U.S.C. § 853, if any

property subject to forfeiture, as a result of any act or omission of the defendant or upon direction by the

defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction ofthe court:
d. has been substantially diminished in value; or
€. has been commingled with other property which cannot be divided without difficulty, the

United States of America shall be entitled to forfeiture of any other property of the defendant, up to the value |

of the property subject to forfeiture, including but not limited to a personal forfeiture money judgment, under
Title 21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section

982(b)(1), and Title 28, United States Code, Section 2461(c).

A TRUE BILL.
/sf Signature on file w/AUSA

FOREPERSON
McGREGOR W. SCOTT
United States Attorney

»» KIRKE, SHERIFF

Kirk E. Sherriff
Assistant United States Attorney
Chief, Fresno Office

 

 
